Citation Nr: 0839733	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to TDIU.  The veteran received a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2008.


FINDINGS OF FACT

The veteran's highest level of education is two years in 
college and he last worked in 1991 as a security guard; he is 
currently service connected for Diabetes Mellitus at a 20 
percent evaluation, peripheral neuropathy of the right upper 
extremity at a 20 percent evaluation, peripheral neuropathy 
of the left upper extremity at a 20 percent evaluation, 
peripheral neuropathy of the right lower extremity at a 10 
percent evaluation, peripheral neuropathy of the left lower 
extremity at a 10 percent evaluation, post traumatic stress 
disorder (PTSD) at a 10 percent evaluation, and erectile 
dysfunction at a noncompensable evaluation; these 
disabilities are not of such severity as to preclude him from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence December 2003, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  See also Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The veteran was able to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete statutory and regulatory notice 
been provided at an earlier time.

The Board notes that the veteran was not provided with notice 
of how effective dates are established.  Because the claim 
for a TDIU is been denied herein, any question as to an 
assignable effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated several times in 
conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

The veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, VA is required to submit 
his claim to the Director of Compensation and Pension Service 
(C&P) for extra-schedular consideration. 38 C.F.R. § 4.16(b) 
(2008). 

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2008).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2008).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The veteran is currently service connected for Diabetes 
Mellitus at a 20 percent evaluation, peripheral neuropathy of 
the right upper extremity at a 20 percent evaluation, 
peripheral neuropathy of the left upper extremity at a 20 
percent evaluation, peripheral neuropathy of the right lower 
extremity at a 10 percent evaluation, peripheral neuropathy 
of the left lower extremity at a 10 percent evaluation, PTSD 
at a 10 percent evaluation, and erectile dysfunction at a 
noncompensable evaluation.  The veteran is also entitled to 
special monthly compensation for loss of use of a creative 
organ.  Thus, he fails to meet the percentage requirements of 
4.16(a).

Nonetheless, the veteran has asserted that his service-
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  Reviewing the 
pertinent evidence of record, the veteran's medical records 
show that he retired from working in 1991, due to an on the 
job back injury as a fire fighter.

A December 2003 report of VA general medical examination 
indicates that the veteran reported a problem with his back 
on and off, and that he was not able to work secondary to 
this.  Examination of the back was normal and nontender, with 
no neurological deficits.  The veteran reported that he 
sustained this injury working as a fire fighter, and that he 
was trying to get workmen's compensation for this.  He was 
also diagnosed with diabetes with complications of peripheral 
neuropathy.  On examining his feet, the veteran was found to 
have decreased sensation to pin prick and to a sharp touch 
and vibration.  His proprioception was normal and ankle jerks 
were slightly diminished bilaterally consistent with diabetic 
neuropathy.  He did not have any ulcers, calluses, or skin 
breaks on his feet.  His urinalysis showed trace protein, 
which the examiner indicated could be secondary to early 
diabetic nephropathy.  He did not have any eye or vascular 
deficits.  The veteran reported that he was not able to work 
secondary to his diabetic neuropathy, which caused constant 
pain in his feet.  The veteran was also noted to have a 
diagnosis of chronic Hepatitis B which was stable, and PTSD, 
currently under control.  The veteran concluded that he could 
not work because of his back problems and his diabetes.

An August 2004 report of VA psychiatric examination indicated 
that it was clear from the veteran's own report, that his 
occupational status was the direct consequence of his 
physical, rather than emotional, problems.

The veteran received a VA psychiatric examination in July 
2006.  At that time, the veteran indicated that he had been 
unemployed since 1991 due to medical problems.  He was not 
reporting occupational impairment due to PTSD symptoms or 
personality difficulties.  The examiner indicated that it was 
likely that the veteran would find it difficult to function 
in occupational environments that require focused attention, 
sustained interaction with others, or multitasking given his 
problems with distractibility, social isolation, and 
frequently incoherent, odd speech.  The examiner indicated 
that the veteran's PTSD symptoms were mild and not 
contributing significantly to his social impairment, however, 
it was possible that the stress of serving in Vietnam 
exacerbated a preexisting predisposition for schizotypal 
personality disorder.  The veteran's prognosis for 
improvement appeared guarded given his difficulty bonding 
with others and complying with treatment. 

The veteran received a further VA psychiatric examination 
from the same examiner in November 2006, at which time the 
veteran's prior medical history was taken, and the veteran 
was thoroughly examined.  After examination, the veteran was 
found to have his adaptive functioning primarily impaired by 
his difficulties with schizotypal personality disorder, which 
overshadowed his difficulties with PTSD.  The examiner 
indicated that the veteran, since his last examination, had 
moved back to New Orleans where he lived alone in a trailer.  
He remained estranged from his family members and had few 
social contacts.  He had been unemployed since 1991, which he 
attributed to medical problems.  The examiner indicated that 
it was unlikely that the veteran could function in any 
occupational environment requiring focused attention, 
sustained interaction with others, or multitasking given his 
problems with attention, social alienation, and autistic 
thinking.  His PTSD symptoms were noted to remain mild and 
were not found to be contributing significantly to his social 
or occupational impairment at that time.  The veteran's 
difficulties with his adaptive function appeared primarily 
related to his schizotypal personality disorder.  The 
examiner again indicated that it was possible that the stress 
of serving in Vietnam exacerbated a preexisting 
predisposition for the schizotypal personality disorder.  The 
examiner concluded that the veteran was unemployable due to a 
non service connected condition of schizotypal personality 
disorder.  His PTSD symptoms were found to be relatively 
mild, but certainly contributed to his overall social and 
occupational impairment.

A December 2006 report of VA examination noted the veteran's 
multiple medical conditions.  After an examination, the 
veteran was diagnosed with multiple medical problems 
including diabetes mellitus with complications including 
neuropathy of his upper and lower extremities and erectile 
dysfunction, hypertension and hyperlipidemia, stable BPH, and 
chronic hepatitis with last liver function tests being 
stable.  The examiner indicated that the veteran stated that 
his main reason that he quit working was his back pain, as he 
was unable to bend, walk, or sit for long periods of time.  
The examiner indicated that none of the veteran's service 
connected medical problems interfered with his ability to 
work.  He indicated that the veteran's back pain restricts 
some of his activities, but that the veteran was not 
completely unemployable.  An addendum to that report dated 
May 2007 indicates that, after review of the veteran's claims 
file, the examiner's opinion was unchanged, and he restated 
that the veteran's diabetes with peripheral neuropathies, 
erectile dysfunction, and PTSD did not interfere with his 
ability to be unemployed.  Thus this examiner indicates that 
the veteran is still employable.  The Board finds this 
opinion probative because it is based on a complete review of 
the veteran's claims file and a thorough examination of the 
veteran.

The Board recognizes the opinion obtained from a social 
worker in January 2008, who indicated that the veteran was 
being treated by her for PTSD, and was as a result, 
unemployable.  The Board finds this opinion to be of limited 
probative value as it provides no reasons and bases for that 
opinion, and fails to address the impact the veteran's 
numerous other service and nonservice connected disabilities 
have on the veteran's employment, nor any of the other 
evidence of record which shows the veteran's PTSD to have 
only mild symptomatology.

Thus, considering all evidence of record, the Board finds 
that there is some evidence which shows that, in spite of all 
the veteran's service connected, and nonservice connected 
disabilities, he may still be employable.  However, even 
giving the veteran the benefit of the doubt, and assuming he 
is unemployable, the Board finds that the preponderance of 
the evidence of record, as cited above, indicates that the 
veteran is unemployable primarily due to his non service 
connected back disability, incurred in 1991, 23 years after 
service, and his nonservice connected schizotypal personality 
disorder.

The veteran, in his hearing testimony before the Board in 
September 2008, indicated that it was his belief that his 
service connected disabilities caused him to be unemployable.

The Board does not dispute the fact that the veteran's 
service connected disabilities have some impact on the 
veteran's employability; however the Board feels this level 
of impairment is adequately reflected in the disability 
rating the veteran currently receives.  Further, the evidence 
does not demonstrate that his service-connected disabilities 
alone prevent him from performing any other type of work.  
Even assuming, arguendo, that he is incapable of performing 
any form of physically strenuous work, the Board notes that 
the veteran has two years of college, and last worked as a 
security guard in 1991, thus the evidence appears to show 
that, in the absence of his non service connected 
disabilities, he would be able to perform at least light duty 
work.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of TDIU (and therefore against a 
finding that the claim should be forwarded to the Director of 
C&P for extra-schedular consideration).  38 C.F.R. § 4.16(a), 
(b) (2008).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


